Citation Nr: 1232337	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO. 04-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder. 

2. Entitlement to an increased disability rating greater than 0 percent for residuals of tinea versicolor prior to April 16, 2009. 

3. Entitlement to an increased disability rating greater than 30 percent for residuals of tinea versicolor since April 16, 2009. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from July 1979 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2006, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

This case was first before the Board in November 2006, when the Board remanded the issue of service connection for a left knee disorder for further development. In that same decision, the Board denied the issue of entitlement to an increased disability rating greater than 0 percent for tinea versicolor. The Veteran appealed the Board's decision to deny an increased rating for tinea versicolor to the United States Court of Appeals for Veterans Claims (Court). 

In a February 2008 Order, the Court vacated the Board's decision as to the tinea versicolor increased rating issue and remanded the appeal with instructions in a February 2008 Joint Motion for Partial Remand (Joint Motion). 

This case was again before the Board in May 2008 and March 2011, when the Board remanded the claims for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.


A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of new and material evidence to reopen service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the RO. See February 2011 Veteran's statement. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The probative medical and lay evidence is in approximate balance as to whether the Veteran has a current left knee disorder as the result of military service. 

2. From September 26, 2001 to November 7, 2002, the Veteran's tinea versicolor residuals affects more than 40 percent of the entire body with the necessity of systemic therapy, such as corticosteroids or other immunosuppressive drugs.

3. From October 3, 2007 to November 3, 2007, the Veteran's tinea versicolor residuals affects more than 40 percent of the entire body with the necessity of systemic therapy, such as corticosteroids or other immunosuppressive drugs.

4. As of April 16, 2009, the Veteran's tinea versicolor residuals, at worst, affects 20 percent of the entire body.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has a left knee disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. From September 26, 2001 to November 7, 2002, the criteria for a disability rating of 60 percent, but no greater, for residuals of tinea versicolor are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7806, 7899-7813 (2008); 4.118, Diagnostic Codes 7806, 7899-7819 (2002). 

3. From October 3, 2007 to November 3, 2007, the criteria for a disability rating of 60 percent, but no greater, for residuals of tinea versicolor are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7806, 7899-7813 (2008); 4.118, Diagnostic Codes 7806, 7899-7819 (2002). 

4. As of April 16, 2009, the criteria are not met for an increased disability rating greater than 30 percent for residuals of tinea versicolor. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7806, 7899-7813 (2008); 4.118, Diagnostic Codes 7806, 7899-7819 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

With regard to the left knee service connection issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Regardless, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the left knee claim, any error is harmless. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the increased rating for residuals of tinea versicolor issue, review of the claims folder shows compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2002, August 2004, April 2005, March 2006, May 2008, April 2009, and March 2011. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate an increased rating for tinea versicolor; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 




The March 2006, May 2008, and April 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The May 2008 VCAA letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the May 2008 VCAA letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his tinea versicolor disability. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 


After providing additional VCAA notice, the RO readjudicated the increased rating claim in latter SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private medical evidence. The Veteran has submitted personal statements, hearing testimony, private medical evidence, VA treatment records, and representative's argument.

VA also provided the Veteran with several VA medical examinations to rate the current severity of his tinea versicolor disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The most recent examinations were provided in July 2011 and April 2009. These examinations are adequate, and a new VA examination to rate the severity of his tinea versicolor disability is not warranted. In addition, the Board is granting increased staged ratings for his tinea versicolor, approximating the time periods requested by the Veteran. See e.g. July 2012 Informal Hearing Presentation (IHP). 

With regard to the September 2006 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the September 2006 hearing, the Veterans Law Judge and representative for the Veteran outlined the increased rating issue on appeal and engaged in a colloquy with the Veteran as to substantiation of the increased rating claim. This hearing was fully adequate. 

The RO/AMC also substantially complied with the Board's May 2008 and March 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured additional private treatment records, sent additional VCAA notice, and afforded the Veteran several VA examinations to rate the current severity of his tinea versicolor disability. The RO/AMC has complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Service Connection for a Left Knee Disorder

The Veteran dates the onset of his left knee pain to the time of his military service. He contends that left knee pain began during his military service and worsened over the years. He maintains that the strenuous nature of his in-service duties as an air assault infantryman (including running, sports, parachute jumps, marching with heavy gear) caused his left knee problems. He says his in-service duties caused overuse and wear-and-tear on his left knee. He alleges continuous left knee symptomatology since separation from service in 1995. See September 2002 left knee claim; February 2011 and July 2012 Veteran's statements; August 1995 VA examination; September 2006 hearing testimony at pages 18-28. 

Upon review of the evidence of record, the Board grants the appeal for service connection for a left knee disorder. There is probative medical and lay evidence linking a current left knee disorder to his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 


In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Id. at 307-08 (2007). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The impression of a private January 2012 X-ray report and an August 2009 VA X-ray report was degenerative arthritis of the left knee. An April 2011 VA examination report and June 2012 addendum report diagnosed left knee chondromalacia, meniscal tears, and internal derangement. The Veteran has undergone left knee surgery in September 2009. Thus, these records demonstrate medical evidence of current left knee disorders. The remaining question is whether these disorders are related to the Veteran's military service. 

STRs do not reveal complaints, treatment, or diagnosis for a left knee disorder. Upon retirement in May 1995, no left knee disorder was reported or observed. Only right knee pain was reported at that time. However, the Veteran is competent to report symptoms of episodic left knee pain during, and since his military service - in particular as here, within a short period of time after his discharge. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). In addition, the Veteran's DD Form 214 confirms that he served for over 15 years as an infantryman, which 
involved strenuous physical training and exercise routines. 

Post-service, as to continuity of symptomatology, the Veteran reports continuing left knee discomfort since his discharge from service in 1995. Again, the Veteran is competent to report post-service symptoms of a left knee disorder. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). Moreover, the Veteran has credibly reported that he has experienced left knee pain over the years. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). His contentions are supported by certain medical evidence of record. 

Specifically, at an August 1995 VA examination, within only two months of discharge from service, the Veteran reported bilateral knee pain. Slight limitation of left knee motion, pain, and tenderness were objectively confirmed. The VA examiner diagnosed arthritis of the left knee, but X-rays were still unremarkable. In a September 1999 statement, the Veteran continued to report bilateral knee pain. A November 1999 VA examiner again documented the Veteran's complaints of bilateral knee pain. Limitation of motion was objectively observed. Arthritis was assessed, but X-rays were again unremarkable. A private January 2004 neurological consultation noted "degeneration" of both knees. In November 2008 Dr. S.R., MD., assessed probable early osteroarthritis. Therefore, the Veteran's lay assertions, supported by certain medical evidence of record, are credible for purposes of establishing continuity of symptomatology for left knee pain. Barr, 21 Vet. App. at 310. 
 
Moreover, the post-service complaints reported by the Veteran are sufficiently similar and close in time to his discharge from active duty to demonstrate continuity, adequate to award service connection for a left knee disorder. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97. 

The Board will also address whether there is probative, competent evidence of a nexus (i.e., link) between current left knee disorders and the Veteran's documented in-service physical training as an infantryman. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The evidence of record on the issue of nexus is mixed, but is nonetheless in approximate balance. That is, the medical evidence consists of a favorable VA medical opinion and an unfavorable VA medical opinion. 

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable opinion, in August 1995 a VA examiner assessed that the Veteran had probable arthritis secondary to in-service sports and running. (Although X-ray evidence at that time did not establish arthritis, a history of a diagnosis of chondromalacia was later shown). This opinion was proffered only two months after discharge from service. This opinion is supported by probative medical and lay evidence of record of continuity of left knee symptoms since discharge from service in 1995. 

This opinion is supported by the Veteran's credible description of the strenuous nature of his in-service physical training and exercise routines as an air assault infantryman (including running, sports, parachute jumps, marching with heavy gear). VA law provides that each disabling condition the Veteran seeks service connection for must be considered on the basis of the places, types, and circumstances of service as shown by the Veteran's service records, the official history of each organization in which the Veteran served, medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 CFR 3.303(a). Therefore, the Board finds that the Veteran's military duties are consistent with the places, types, and circumstances of his service in the Army, and his left knee disorders were noted within a short period of time after his discharge. The law provides in this respect that merely because a left knee disorder was not diagnosed during service does not preclude service connecting it where, as here, there is probative post-service medical evidence relating it to service. See 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

As to the negative opinion, an April 2011 VA examination report and June 2012 addendum report indicated it was "less likely as not" that the Veteran's current left knee condition was caused by or the result of his military service. The addendum report noted that STRs were negative for any left knee condition. The VA physician opined that the left knee condition began after service. Although this examination was based on a review of the claims folder and provides evidence against the service connection claim, it has several important flaws as well. The VA addendum examiner failed to discuss the significance of the Veteran's treatment for left knee pain within two months of discharge from service in 1995, continuing through the 1990s. The examiner also failed to discuss how the Veteran's strenuous in-service duties as an infantryman may relate to any current left knee diagnosis. 



The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information. Mariano v. Principi, 17, Vet. App. 305, 312 (2003). The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In addition, the absence of in-service treatment is not in and of itself fatal to a claim for service connection, but rather is just one factor for consideration. Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. The Court has held that even the absence of in-service documentation could not constitute negative evidence and that a VA examiner had to consider the Veteran's lay report regarding the occurrence of the injury. Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). 

Therefore, the June 2012 VA addendum opinion is outweighed by the earlier, favorable August 1995 VA examiner's assessment. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection will be granted. See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown , 5 Vet. App. 413 (1993).

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a left knee disorder (left knee chondromalacia, arthritis, and meniscus tear residuals). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the left knee disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 

Increased Rating Greater than 0 Percent for Tinea Versicolor 

The Veteran's tinea versicolor disability is currently rated by analogy under Diagnostic Codes 7899-7813 (dermatophytosis) and 7806 (dermatitis and eczema). See 38 C.F.R. § 4.118 (2011). Neither the original (pre-2002) nor the revised (post-2002) versions of the rating criteria have a specific diagnostic code for tinea versicolor. The disorder is, therefore, rated as analogous to dermatophytosis (7813) and eczema (7806) because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to these disorders. See 38 C.F.R. § 4.20.     

Prior to April 16, 2009, the Veteran's tinea versicolor disability is rated as 0 percent disabling. From April 16, 2009 to the present, his tinea versicolor disability is rated as 30 percent disabling. 

The Veteran filed an increased rating claim in September 2002. The Veteran contends that his tinea versicolor disability is more severe than is contemplated by the currently-assigned 0 and 30 percent ratings due to several periods of flare-ups after 2001. See July 2012 IHP. 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his tinea versicolor disability has been more severe than at others, and rate it accordingly. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 


Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the February 2008 Joint Motion, the Court found that the Board in its earlier November 2006 decision presented inadequate reasons and bases for its denial of an increased rating above 0 percent for the tinea versicolor disability. Specifically, the Court instructed the Board to consider whether compensable ratings for the skin disability were warranted for any distinct periods of time during the appeal. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The Court discussed various VA and private medical evidence of record, which revealed periodic outbreaks of the service-connected skin disability in September 2001, October 2001, and November 2002. The Court directed the Board to consider whether increased ratings were warranted during these periods of flare-ups. The Court additionally directed the Board to consider the provisions of 38 C.F.R. § 3.400(o)(2) and 38 C.F.R. § 3.157(b)(1) in establishing the effective date for any increased staged rating. 

In this regard, when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused Veteran to miss three to four months of work at a time). However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).



In short, in light of the Joint Motion's instructions, the Board will consider whether the Veteran is entitled to staged ratings for the tinea versicolor disability for various periods of time during the appellate period after September 2001. 

The criteria for rating skin disorders, including scars and burns, were revised on August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4). The criteria for rating scars were again revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).

Since the RO has already considered the pre-August 2002 criteria and post-August 2002 criteria in the November 2003 SOC, the Board will also consider both sets of criteria, to avoid any potential prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

As to the post-October 2008 criteria, these amendments only apply to claims filed on or after October 23, 2008. A claimant may also specifically request consideration under the amended criteria, irrespective of whether the disability has worsened since the last review. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4). 

In the present case, the Veteran's increased rating claim was pending in September 2002, prior to the October 2008 effective date, and VA has not received a request from the Veteran for consideration under the amended criteria. Therefore, the 2008 amended criteria for scars will not be addressed in this decision. Rather, only the pre-August 2002 criteria and post-August 2002 criteria will be considered. 

Under the pre-August 2002 criteria, for benign new growths of the skin under Diagnostic Code 7819, this condition is rated as scars and disfigurement (Diagnostic Codes 7800-7805) or as eczema (Diagnostic Code 7806), depending on the location, extent, and repugnant or otherwise disabling character of manifestations. See 38 C.F.R. § 4.118 (in effect prior to August 2002).

Under the pre-August 2002 criteria, for eczema under Diagnostic Code 7806, a 0 percent rating requires slight, if any exfoliation, exudation, or itching, in on a nonexposed surface or small area. A compensable rating of 10 percent requires evidence of exfoliation, exudation, or itching, if involving an exposed surface or extensive area. If the exudation or itching is constant and there are extensive lesions or marked disfigurement, a 30 percent disability rating is assigned. To warrant the maximum 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance must be shown. 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect prior to August 2002). 

Under the post-August 2002 criteria, under Diagnostic Code 7813, dermatophytosis and various types of tinea rashes are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema / dermatitis (Diagnostic Code 7806), depending upon the predominant disability. See 38 C.F.R. § 4.118 (in effect after August 2002). 

Under the post-August 2002 criteria, for dermatitis or eczema under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned. A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 38 C.F.R. § 4.118 (in effect after August 2002). 

From September 26, 2001 to November 7, 2002, under the post-2002 version of Diagnostic Code 7806, the evidence of record is consistent with a maximum 60 percent rating for residuals of tinea versicolor. 38 C.F.R. § 4.7. In making this determination, the Board has reviewed VA skin examinations conducted in November 2002, February 2005, and July 2011, as well as all other VA medical evidence of record dated in September 2001, October 2001, and October 2007. The Board has also considered private medical evidence dated in October 2001. Finally, the Board has also considered the Veteran's personal statements, hearing testimony, and representative argument. 

From September 26, 2001 to November 7, 2002, this evidence reveals that the residuals of the tinea versicolor disorder affects more than 40 percent of the entire body or more than 40 percent of exposed areas, indicative of the maximum 60 percent rating. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect after August 2002). 

Specifically, a VA treatment record dated on September 26, 2001 notes a rash on both forearms and around the groin. It was assessed as dermatitis which caused itching but with no ulceration or exudation. The Veteran was prescribed a skin cream. A VA treatment record dated on October 3, 2001 notes a rash on both forearms. Private emergency room records dated on October 12, 2001 document a rash (pityriasis rosea) "all over" his body, in particular on his arms, legs, trunk, and back. The rash was of one month duration at that juncture. The rash was itchy and scaly. Earlier skin creams did not help. The Veteran was prescribed oral steroids to suppress the rash. Significantly, the rash was not located on the face. A November 2002 VA skin examiner noted small round hyperpigmented spots scattered "over most" of the Veteran's body, including his trunk, extremities, abdominal area, and back area. No lesions or scaling were found. "Residual" hyperpigmented areas of prior tinea versicolor were noted. Detailed photographs of the skin disorder were also included in November 2002. 




The February 2005 VA skin examiner stated there was no rash flare-up in the previous two years. The Veteran's previous rash flare-up in 2001 and 2002 lasted for one year. Oral medication helped treat the disorder. Importantly, the February 2005 VA skin examiner assessed that when the skin disorder was active, fifty to sixty percent of the entire body was affected. This statement is supportive of a 60 percent rating during the 2001-2002 flare up. By February 2005, the tinea versicolor was noted to be inactive with no rash. 

Of particular note, at the September 2006 hearing, the Veteran reported no tinea flare-ups since 2002. He reported that his tinea was healing at the time of the November 2002 VA examination. Moreover, the Veteran is plainly competent to describe the severity, frequency, and duration of his service-connected skin problems. See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). When flare-ups occur, the Veteran uses a variety of oral and topical medications to control his skin rashes. At times he has taken steroid creams, as well as oral medication. In summary, when a flare-up occurs, his skin condition can be quite severe. 

In addition, from October 3, 2007 to November 3, 2007, under the post-2002 version of Diagnostic Code 7806, the evidence of record is consistent with a maximum 60 percent rating for residuals of tinea versicolor. 38 C.F.R. § 4.7. During this time period, the evidence reveals that the residuals of the tinea versicolor disorder affects more than 40 percent of the entire body or more than 40 percent of exposed areas, indicative of the maximum 60 percent rating. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect after August 2002). Specifically, a VA treatment record dated on October 10, 2007 notes a skin rash for the past week (so back to October 3, 2007) "all over" the Veteran's body. The Veteran reported that the rash was the "same" as back in 2001. A rash and skin lesions on the back area and the legs were documented. The Veteran was prescribed an oral medication to treat the disorder. No further treatment in VA treatment records was noted in November 2007 or December 2007.  Resolving doubt in the Veteran's favor, this evidence is supportive of a 60 percent rating from October 3, 2007 to November 3, 2007. 

The Board has also considered whether the Veteran is entitled to a higher rating above 60 percent under other diagnostic codes for the skin and scars (Diagnostic Codes 7800-7805). However, both the pre-2002 versions of Diagnostic Code 7806 and Diagnostic Codes 7800-7805 only provide a maximum 50 percent rating, such that they cannot provide a rating beyond the 60 percent already granted here. And although the post-2002 version of Diagnostic Code 7800 for disfigurement of the head, face, or neck provides for a potential higher 80 percent rating, the evidence of record does not reveal the necessary criteria for that rating - disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Six or more characteristics of disfigurement are not demonstrated here. Visible or palpable tissue loss is not shown. The Veteran never alleges as such. Finally, under either the previous or the amended regulations, consideration of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 does not provide for a higher rating above 60 percent in the present case. 

Consequently, the Board concludes that Diagnostic Code 7806 under the post-2002 amended regulations most appropriately reflects the manifestations of the Veteran's service-connected skin disability. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In addition, neither medical nor lay evidence of record supports a compensable rating for any other separate time period prior to April 16, 2009 for residuals of tinea versicolor. 38 C.F.R. § 4.7. A VA examination dated in February 2005 was negative for any skin symptoms indicative of a compensable rating. The Veteran has only asserted higher ratings for his tinea versicolor during the particular time periods being granted by the Board. Otherwise the disease is inactive and its residuals are noncompensable under any potential diagnostic code.    

A July 2011 VA skin examiner remarked that the rash outbreak the Veteran experienced in 2001, 2002, and 2007 is unrelated to his service-connected tinea versicolor disability. This examiner opined that the service-connected disability had "resolved."  However, this assessment is not supported by the findings of the earlier November 2002, February 2005, or April 2009 VA skin examiners. They described the Veteran's dermatitis and hyperpigmentation outbreaks as "residual" skin problems from the original service-connected tinea versicolor disability.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Accordingly, resolving any doubt in the Veteran's favor, from September 26, 2001 to November 7, 2002, and from October 3, 2007 to November 3, 2007, the evidence supports an increased disability rating of 60 percent, but no greater, for the Veteran's tinea versicolor residuals. 38 C.F.R. § 4.3. 

Increased Rating Greater than 30 Percent for Tinea Versicolor 

From April 16, 2009 to the present, the Veteran's tinea versicolor disability is rated as 30 percent disabling. See RO's September 2009 rating decision. 

This 30 percent rating is based on the findings of an April 2009 VA skin examiner. This VA examiner found recurrent tinea versicolor on the torso, arms, and back, but not the legs (only varicose veins were present on the legs), with total skin involvement of 20 percent of the entire body. This is indicative of a 30 percent rating under Diagnostic Code 7806, 38 C.F.R. § 4.118 (in effect after August 2002). 

As of April 16, 2009, there is no basis to assign a rating in excess of 30 percent for residuals of tinea versicolor. 38 C.F.R. § 4.7. That is, under the earlier pre-August 2002 criteria of Diagnostic Code 7806, the evidence does not reveal ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance from residuals of tinea versicolor. In addition, under the amended post-August 2002 criteria of Diagnostic Code 7806, the evidence does not reveal tinea versicolor residuals affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. As of April 16, 2009, neither the April 2009 nor July 2011 VA skin examiner observed any of this symptomatology. Both VA examiners assessed that when tinea versicolor was active, it only affected 20 percent of the entire skin area. There is also no medical evidence or lay allegation the Veteran was using corticosteroids or other immunosuppressive drugs, during any period after April 16, 2009. It was also noted the condition does not affect his face or scalp. 

The Board has also considered whether the Veteran is entitled to a higher rating above 30 percent after April 16, 2009 under other diagnostic codes for the skin and scars (Diagnostic Codes 7800-7805). In this regard, the previous pre-2002 versions of Diagnostic Code 7800 (disfigurement of the head, face, or neck) and Diagnostic Code 7801 (third degree burn scars in areas exceeding 1 square foot) provide for potential higher 50 and 40 percent ratings, respectively. However, the medical and lay evidence of record does not reveal the necessary criteria for these ratings - disfigurement of the head, face, or neck with complete or exceptionally repugnant deformity of one side of the face or third degree burn scars in areas exceeding 1 square foot. In addition, the amended post-2002 versions of Diagnostic Code 7800  (disfigurement of the head, face, or neck) and Diagnostic Code 7801 (scars, other than the head, face, or neck that are deep or cause limited motion) provide for potential higher 80, 50, and 40 percent ratings. However, the medical and lay evidence of record does not reveal the necessary criteria for these ratings - disfigurement of the head, face, or neck with visible or palpable tissue loss or deep scars that cause limited motion. Finally, under either the previous or the amended regulations, consideration of Diagnostic Codes 7802, 7803, 7804, and 7805 does not provide for a higher rating above 30 percent in the present case. 

Consequently, the Board concludes that Diagnostic Code 7806 under the post-2002 amended regulations most appropriately reflects the manifestations of the Veteran's service-connected skin disability. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, as of April 16, 2009, the preponderance of the evidence is against a disability rating greater than 30 percent for residuals of tinea versicolor. 38 C.F.R. § 4.3.

Francisco Consideration

The RO previously staged the Veteran's tinea versicolor rating. That is, the RO awarded a 0 percent rating prior to April 16, 2009, and a 30 percent rating after April 16, 2009. 

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether further staged ratings are appropriate. Here, the Board finds that an increased 60 percent rating is effective from September 26, 2001 to November 7, 2002. Also, an increased 60 percent rating is warranted from October 3, 2007 to November 3, 2007. No further staged ratings are justifiable. The Veteran's tinea versicolor disability exhibits only episodic flare-ups.  

Pursuant to the Court's instructions in the Joint Motion, the Board has found that a 60 percent increase is factually ascertainable within one year of the September 2002 claim for increase. See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Pursuant to the Court's instructions in the Joint Motion, the Board has also considered that a September 26, 2001 VA treatment record in itself can constitute a claim for increase. See 38 C.F.R. § 3.157(b)(1) (2011) (providing that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA report of examination or hospitalization will be accepted as an informal claim for increased benefits or an informal claim to reopen). 

Extra-Schedular Consideration

The Veteran's tinea versicolor disability, when active, can cause widespread rashes covering over 50 percent of the body, thereby causing obvious social impairment. Therefore, initially, the Board acknowledges it is arguable that some of the manifestations of his tinea versicolor disability may not be listed in the rating criteria considered. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

However, the Veteran's tinea versicolor disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by schedular rating. Some interference with employment is already contemplated by the disability rating that is assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is no medical evidence or lay assertion of "marked interference with employment" due to the tinea versicolor disability to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected tinea versicolor disability, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is only one instance of emergency room treatment in October 2001; otherwise, his tinea versicolor disability only requires periodic outpatient treatment or is otherwise inactive for years at a time. 

The Board reiterates that it REFERS to the RO the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disorder. See February 2011 Veteran's statement. The RO should undertake any further action towards development and adjudication of this claim. However, if it does not undertake action, the Veteran is encouraged to contact the RO and further pursue his request. 



				
ORDER

Service connection for a left knee disorder is granted. 

From September 26, 2001 to November 7, 2002, a 60 percent disability rating for residuals of tinea versicolor is granted. 

From October 3, 2007 to November 3, 2007, a 60 percent disability rating for residuals of tinea versicolor is granted.

As of April 16, 2009, a disability rating greater than 30 percent for residuals of tinea versicolor is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


